Citation Nr: 0806527	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-31 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of a right shoulder rotator cuff tear, status 
post arthroscopic surgery.

2.  Entitlement to compensable initial disability rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from September 2001 
to December 2003.

This appeal to the Board of Veterans Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In relevant part, that decision granted the veteran's claims 
for service connection for a right shoulder disorder and for 
bilateral pes planus and assigned zero percent (i.e., 
noncompensable) initial disability ratings for 
each condition, retroactively effective from December 21, 
2003, the day following his separation from active duty.  He 
wants higher initial disability ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  After relocating, the RO in 
Nashville, Tennessee, assumed jurisdiction over his case and 
that office forwarded his appeal to the Board.

As noted in a July 2007 report of contact, the veteran 
requested a Travel Board hearing, but he later withdrew that 
request in a November 2007 statement in support of his 
claims.  See 38 C.F.R. § 20.704(e) (2007).  

The Board also sees the veteran submitted additional private 
treatment records, received in January 2008, after 
certification of his appeal.  He waived his right to have the 
RO initially consider this additional evidence.  See 38 
C.F.R. §§ 20.800, 20.1304 (2007).  As such, the Board accepts 
it for inclusion in the record and will consider this 
evidence in this decision, in the first instance.  Id.




FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
complaints of pain and tenderness and "suboptimal 
positioning," with no evidence of dislocation or loose 
movement.  Objective testing has shown that he has full range 
of motion in this shoulder, despite his subjective complaints 
of pain, with no additional functional loss from the pain or 
due to weakness or weakened movement, premature or excess 
fatigability, or lack of endurance.

2.  With regard to the veteran's bilateral pes planus (flat 
feet), the objective evidence of record reveals no more than 
mild symptoms that would be relieved by a built-up shoe or 
arch support.  


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 10 percent initial 
rating, but no greater, for the post-operative residuals of 
the right shoulder rotator cuff tear.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.27, 4.71a, Diagnostic Codes 5299-5201, 5299-5203 
(2007).

2.  The criteria are not met for an initial compensable 
rating for bilateral pes planus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.31, 4.71a, Diagnostic Code 5276 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
RO complied with the duty to notify by sending the veteran a 
VCAA letter in February 2004.  The letter satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his underlying 
service connection claims; (2) informing him of the 
information and evidence VA would obtain; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he submit any evidence in his 
possession pertaining to his claims.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, a subsequent April 2007 letter from the RO 
further advised the veteran of the downstream disability 
rating and effective date elements of his claims, keeping in 
mind they initially arose in the context of him trying to 
establish his underlying entitlement to service connection 
(since granted).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that an appellant's filing 
of a notice of disagreement (NOD) regarding an initial 
disability rating and effective date does not trigger 
additional section 5103(a) notice.  The Dingess Court 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.



The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the initial disability 
rating and effective date assigned prior to the enactment of 
the VCAA - so before November 9, 2000.  If, as here, this 
did not occur until after that date, the veteran is entitled 
to pre-decisional notice concerning all elements of his 
claims, including these downstream disability rating and 
effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, 
here, the RO provided the veteran with Dingess notice in 
April 2007 pertaining to the downstream disability rating and 
effective date elements of his claims, such that there is no 
prejudicial error because of a VCAA content deficiency.

Nonetheless, in this case, there is a timing error in the 
provision of the VCAA notice.  In Pelegrini II, the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, some of the required VCAA 
notice was provided after the initial unfavorable April 2004 
AOJ (i.e., RO) decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, although the RO provided additional VCAA notice in 
April 2007, along with a concurrent April 2007 SSOC, it did 
not go back and readjudicate the claims by way of a 
subsequent SSOC.  So, in essence, based on the above caselaw, 
the timing defect in the VCAA notice was not rectified 
because the RO did not go back and reconsider the claims 
after providing the required additional VCAA notice.  
But consider as well that the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  And, 
here, the veteran expressly waived his right to have the RO 
initially consider the additional evidence he submitted in 
January 2008, following receipt of the April 2007 SSOC.  See 
again 38 C.F.R. §§ 20.800, 20.1304 (2007).  Only had he not 
waived this right would the RO have had to provide him 
another SSOC addressing this additional evidence.

Additionally in this regard, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).  

The Board finds that the presumption of prejudice due to 
timing error has been rebutted as required in this case by 
the following:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he reasonably 
understands from the notices provided what was needed.

Specifically, the veteran submitted private medical evidence, 
VA treatment records, and a duplicate VA treatment record 
clearly showing actual knowledge of the evidence required to 
substantiate his claims on appeal.  Furthermore, per his 
representative's written brief presentation in January 2008, 
as well as his reported histories in his February 2004 VA 
physical examination, the veteran has shown knowledge that 
pain and other functional loss can entitle him to a higher 
rating.  In addition, all VCAA notices provided by VA are 
clear and pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  Overall, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  There is 
no allegation or evidence that the timing error affected the 
essential fairness of the adjudication of the claims.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and had him undergo VA 
physical examinations in February 2004.  The last VA 
examination assessing the severity of the veteran's 
disabilities was in 2004, so some four years ago.  However, 
the record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates that the current rating may be incorrect.  38 
C.F.R. § 3.327(a) (2007).  Here, the veteran has submitted 
January 2008 private medical examination records that provide 
adequate and contemporaneous evidence pertinent to his feet 
and right shoulder disability rating claims, and these 
records do not reflect a worsening of his disabilities 
(although the Board is increasing the rating for his right 
shoulder disability on the basis of other evidence in the 
file).  Consequently, another VA examination to rate the 
severity of these disorders is unwarranted.  Thus, the Board 
is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.




Governing Laws and Regulations for Determining Initial 
Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If a veteran has an unlisted 
disability, it will be rated under a disease or injury 
closely related by functions affected, symptomatology, and 
anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 
(providing specific means of listing diagnostic code for 
unlisted disease or injury). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).



Consistent with the facts found, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Analysis for Right Shoulder Condition

During service, the veteran had arthroscopic surgery in 
November 2003 for repair of a right rotator cuff tear.  See 
his SMRs dated from April to May 2002 and from October to 
December 2002.  The April 2004 rating decision at issue 
granted service connection and assigned a noncompensable 
rating (zero percent evaluation) under Diagnostic Code 5299-
5201, effective December 21, 2003, the day after discharge 
from service.  38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 
(2007).  The noncompensable evaluation has remained in effect 
since it was initially assigned.  The veteran asserts that 
his shoulder disability is more than zero-percent disabling.  
See his substantive appeal dated in August 2004.  He further 
asserts that his reports of pain to the February 2004 VA 
examiners were not fully considered by the RO.  See his 
notice of disagreement dated in April 2004.

The veteran's disability can also be rated by analogy under 
Diagnostic Code 5299-5203 for residuals of a rotator cuff 
tear, since that was the original in-service injury for which 
service connection has been granted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, impairment of function of a 
contiguous joint of the clavicle or scapula is 10 percent 
disabling for either the minor or the major arm.  38 C.F.R. § 
4.71a.  Malunion of the clavicle or scapula also indicates 
that a 
10 percent disability rating is in order for either arm.  
Nonunion of the clavicle or scapula, without loose movement, 
should be rated at 10 percent for either arm.  Nonunion, with 
loose movement, however, requires a higher evaluation of 
20 percent for either arm.  Lastly, dislocation of the 
clavicle or scapula merits a 
20 percent disability rating for either arm.  

Upon review of the evidence, under Diagnostic Code 5299-5203, 
a higher 10 percent rating is warranted because the evidence 
supports a finding of impairment of the scapula as a residual 
of the rotator cuff tear.  38 C.F.R. § 4.71a.  The February 
2004 VA X-rays of the right shoulder show the positioning of 
it is "suboptimal."  In addition, a recent January 2008 
private treatment record indicates the veteran has 
"impingement syndrome" in this shoulder.  However, an even 
higher 20 percent rating under Diagnostic Code 5299-5203 is 
not warranted.  Id.  There are no examination reports on 
record indicating any nonunion or dislocation of his right 
clavicle or scapula, which is necessary to merit a 20 percent 
rating.  See February 2004 VA examinations of his shoulder by 
Dr. V.C. and K.C., February 2004 VA X-ray report, and January 
2008 private examination of his shoulder.

The rating criteria do not have a specific diagnostic code 
for a rotator cuff tear.  The disorder is, therefore, rated 
as analogous to an unlisted shoulder disability and scapula 
impairment, because the functions affected, the anatomical 
localization, and the symptomatology are most closely 
analogous to these disorders.  
See 38 C.F.R. § 4.20.  The Board notes that review of the 
regulations for evaluation 


of shoulder and arm conditions discloses no other diagnostic 
code that more appropriately reflects the disability at 
issue.  The disability will therefore be rated by analogy 
under Diagnostic Code 5299-5203.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

Other diagnostic codes for shoulder disabilities that provide 
disability ratings greater than 10-percent are not more 
appropriate because there is no evidence or allegation that 
supports their application.  There is no medical evidence or 
opinion on record, for example, supporting a finding of 
impairment of the humerus under Diagnostic Code 5202.  There 
also is no medical evidence or opinion on record supporting a 
finding of ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5200.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because, 
as will be explained, the veteran is able to move his right 
shoulder joint - even if not to the full extent he would be 
able to under normal circumstances, by definition, his right 
shoulder joint is not immobile.  That is to say, merely 
having some limitation of motion is not tantamount to 
ankylosis.

Concerning this, under Diagnostic Code 5201, limitation of 
motion of the dominant arm at the shoulder level provides a 
20 percent rating.  Limitation of motion to midway between 
the side and shoulder level is assigned a 30 percent 
evaluation.  
A 40 percent evaluation is warranted for the arm when motion 
is limited to 25 degrees from the side.

Upon review of the evidence, a higher 20 percent rating is 
not warranted under Diagnostic Code 5299-5201.  See 38 C.F.R. 
§ 4.7; see also 38 C.F.R. § 4.31 (where the Schedule does not 
provide a zero-percent rating, a zero-percent rating shall be 
assigned if the requirements for a compensable rating are not 
met).  


In the range-of-motion testing during the February 2004 VA 
examination by Dr. V.C., the veteran complained of pain in 
his right shoulder beginning at the halfway point of 90 
degrees during shoulder elevation and abduction, which he was 
able to continue on to the full 180 degrees.  See also 
38 C.F.R. § 4.71, Plate I, indicating normal elevation and 
abduction is to 180 degrees.  Painful motion is equivalent to 
limited motion.  See Powell v. West, 13 Vet. App. 31, 33-34 
(1999).  See also Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995) (painful motion of a major joint by degenerative 
arthritis deemed to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in).  
Still, though, the February 2004 VA medical examiner (Dr. 
V.C.) ultimately determined that range of motion for the 
veteran's right shoulder was normal and therefore not limited 
by pain or other functional loss such as due to fatigue, 
weakness or lack of endurance.  So the veteran's subjective 
complaints of pain were not substantiated by the objective 
clinical findings of that evaluation, at least insofar as 
showing his pain effectively reduced his range of motion to 
the shoulder level required for an even higher 20 percent 
rating under DC 5201.

Indeed, the post-service medical records, as a whole, fully 
support this finding.

With regard to functional loss and limitation of motion, the 
Board finds no evidence showing the veteran's right shoulder 
pain affects his ability to work and live.  
See his representative's written brief dated in January 2008.  
Any functional loss present is adequately compensated by the 
higher 10 percent rating being assigned in this decision.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In 
particular, the findings of the February 2004 VA examiner 
(Dr. V.C.) did not document any objective evidence of pain or 
functional loss limiting the range of motion, despite the 
veteran's subjective complaints.  In addition, the largest 
factor outweighing the singular painful motion finding is the 
fact that from 2005 to 2007, VA treatment records show no 
complaints or treatment for the right shoulder disability.  
Of note, a March 2006 VA treatment record indicates the 
veteran denied experiencing any chronic pain.  Furthermore, 
although he was once again treated in January 2008 by a 
private physician, only tenderness was noted.  The rest of 
that consultation, including X-rays, indicated a "normal 
shoulder" with "no significant abnormalities, no articular 
space narrowing, normal alignment of boney structures, no 
soft tissue swelling, [and] no acute changes."  It is 
significant that the veteran continued to have full range of 
motion according to the January 2008 private physician, with 
no indication of limitation of this motion due to pain.  

In conclusion, the Board finds that the evidence supports a 
higher 10 percent initial disability rating, but no greater, 
for the post-operative residuals of the veteran's right 
shoulder rotator cuff tear.  Since there are indications of 
pain in this shoulder, albeit not always objectively 
confirmed, this higher 10 percent rating will compensate him 
for this additional symptom when resolving all reasonable 
doubt in his favor as to whether it, in turn, causes any 
associated functional impairment like limitation of motion.  
38 C.F.R. § 4.3.  The preponderance of the evidence, however, 
is against increasing his rating beyond this 10-percent level 
because as mentioned, for the most part, his subjective 
complaints of pain have not been objectively confirmed, 
including insofar as causing additional limitation of motion, 
and since there also have been no objective clinical 
indications of the other DeLuca factors like weakened 
movement or premature fatigability or lack of endurance.  
If the disability picture changes in the future, the veteran 
is encouraged to file a claim for an increased rating.  
Unless and until such time as it does, however, only a 10 
percent rating is warranted.

Analysis for Bilateral Pes Planus

During service, the veteran was treated for pain in the 
arches of his feet.  See his SMRs dated in October and 
December 2003.   The rating decision in April 2004 granted 
service connection for bilateral pes planus and assigned an 
initial noncompensable (zero-percent evaluation) under 
Diagnostic Code 5276, retroactively effective from December 
21, 2003, the day following the veteran's discharge from the 
military.  The noncompensable evaluation has remained in 
effect ever since.  The veteran asserts that his flat feet 
are more than zero-percent disabling.  See his substantive 
appeal dated in August 2004.  He further asserts that his 
reports of pain to the February 2004 VA examiners were not 
fully considered by the RO.  See his notice of disagreement 
dated in April 2004.

Under Diagnostic Code 5276, a noncompensable rating is 
warranted where symptoms are mild and relieved by a built-up 
shoe or arch support.  A higher 10 percent evaluation is 
awarded for unilateral or bilateral disability that is 
moderate, characterized by weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achillis, and pain 
on manipulation and use of the feet.  The next higher rating 
is 30 percent, which requires severe disability characterized 
by objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  The maximum 50 percent rating is warranted for 
bilateral pes planus when it is pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The Board notes that other diagnostic codes for foot 
disabilities also provide ratings greater than zero percent.  
However, there is no evidence or allegation of weak foot 
(Diagnostic Code 5277), pes cavus (Diagnostic Code 5278), 
Morton's disease (Diagnostic Code 5279), hallux valgus 
(Diagnostic Code 5280), hallux rigidus (Diagnostic Code 
5281), hammer toe (Diagnostic Code 5282), malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283), or a moderate "other foot injury" (Diagnostic Code 
5284).  Therefore, these diagnostic codes will not be 
applied, as none of these other foot disorders has ever been 
associated with the veteran's service-connected pes planus.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

The veteran also is not entitled to a higher, i.e., 
compensable rating under the applicable Diagnostic Code 5276 
for bilateral pes planus.  In making this determination, the 
Board realizes that he has complained of functional loss and 
pain due to extended walking and other weight bearing on his 
feet.  See his representative's written brief dated in 
January 2008 and the report of a VA podiatric examination 
dated in February 2004.  However, that February 2004 VA 
examiner described the veteran's bilateral pes planus as only 
"mild," as there were no findings of pain or tenderness on 
palpation of his feet or any other functional loss.  


The examiner also indicated there were no abnormalities 
observed on the X-rays taken in February 2004.  In addition, 
VA treatment records dated from 2005 to 2007 show no 
complaints or treatment for the pes planus.  Indeed, a March 
2006 VA treatment record notes the veteran denied 
experiencing any chronic pain.

The February 2004 VA examiner's description of the severity 
of the pes planus as only relatively "mild," while not 
altogether dispositive of the claim for a higher initial 
rating, nonetheless is probative evidence to be considered in 
making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Moreover, the veteran recently had a private podiatric 
examination in January 2008 to determine the current severity 
of his bilateral pes planus.  And significantly, there was no 
finding of any functional loss.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  There also was no evidence of a 
moderate weight-bearing line over or medial to the great toes 
of his feet, marked inward bowing of the tendo Achillis, or 
moderate pain on manipulation and use of the feet that cannot 
be improved by orthopedic shoes or arch supports.  To the 
contrary, the January 2008 private medical examiner 
recommended arch supports to relieve the veteran's asserted 
foot pain.  The report of the earlier, February 2004 VA 
examination notes he had not attempted to resolve his 
reported pain by wearing arch supports.  And mild symptoms of 
bilateral pes planus, as here, which by all accounts can be 
relieved by arch supports warrant at most a noncompensable 
rating under Diagnostic Code 5276.  So this rating must 
remain in effect.  38 C.F.R. § 4.7.

The veteran simply does not meet the criteria for a higher 10 
percent rating, even when considering his subjective 
complaints of pain and other functional loss per Deluca.  
Neither the January 2008 private examiner nor the February 
2004 VA examiner noted any limitation of foot motion due to 
pain or other functional loss symptoms.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  There is no evidence that 
supports his claim that his foot pain impacts his ability to 
work, pursue his college studies, and live.  See his 
representative's written brief dated in January 2008, VA 
podiatric examination record and VA feet X-ray dated in 
February 2004, and private podiatric examination record dated 
in January 2008.  

Fenderson Consideration

The Board is increasing the rating for the veteran's right 
shoulder disability retroactively effective from the grant of 
service connection, the day following his discharge from the 
military.  His right shoulder disability, however, has never 
been more than 10-percent disabling at any time since, so the 
Board cannot stage this rating.  Similarly, there has never 
been occasion when the veteran's bilateral pes planus has met 
the requirements for a compensable rating, so the rating for 
that condition cannot be staged either.  Fenderson, 12 Vet. 
App at 125-26.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration, for either of the veteran's service-
connected disabilities on appeal.  38 C.F.R. § 3.321(b)(1).  
The Board finds no evidence that the veteran's disabilities 
markedly interfere with his ability to work, meaning above 
and beyond that contemplated by his schedular ratings (now 10 
percent for his right shoulder).  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Furthermore, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for his disabilities by the regular 
rating schedule.  The vast majority of his evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96.




ORDER

A higher 10 percent initial rating is granted for the post-
operative residuals of the right shoulder rotator cuff tear, 
subject to the laws and regulations governing the payment of 
VA compensation.

However, the claim for an initial compensable disability 
rating for the bilateral pes planus is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


